DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.      
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “storing, acquiring, etc.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Image… the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
A review of the specification shows that the following appears to be the corresponding processing unit for performing the claimed function as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 5,  15-18.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 101

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“ A component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, and conveys out the board after repeatedly executing an operation according to an installation sequence program, the operation including picking up a component supplied by a component feeder and installing the component in the product area, the component mounter comprising detecting occurrence of an event that requires inspection of the electrical characteristics with respect to the component; determining whether or not the inspection area is vacant; and an inspection-required, and detects the occurrence of the event and determines that the inspection area is vacant.”

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional element.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
 This mental processing steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user manually making a determination whether or not an inspection area is vacant. (judgement)

Similar limitations comprise the abstract ideas of Claims 9-12.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.

The above claims comprise the following additional elements:

Claim 1: A component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, and conveys out the board after repeatedly executing an operation according to an installation sequence program, the operation including picking up a component supplied by a component feeder and installing the component in the product area
Claim 9: A component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, from a device on an upstream side, and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area
Claim 10: A component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area. 
Claim 11: A component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, from a device on an upstream side, and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area
Claim 12: A component mounting method by a component mounter that conveys in a board having a product area in which a pattern electrode to be incorporated in an electrical product is disposed and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area according to an installation sequence program


The above steps of conveying a product, mounting a component onto a board by a mounter and inspecting electrical characteristics are generically recited and represent insignificant extra-solution activity necessary to execute the abstract idea. 
According to the October update on 2019, the above steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record including references in the submitted IDS (06/01/2021) by the Applicant (Shibata and Terachi). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-8 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (additionally comprising mental/organizing human activity process steps) or adding additional elements/steps that are not meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US20160150687), hereinafter referred to as ‘Shibata’ and Terachi et al. (JP200232299), hereinafter referred to as ‘Terachi’. 

Regarding Claim 1, Shibata discloses a component mounter that conveys in a board having a product area to be incorporated in an electrical product is disposed (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007]) and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed (The characteristic measuring unit 40 is configured as an LCR meter which measures the electrical characteristics of the component P such as, for example, inductance, capacitance, resistance, and impedance. As illustrated in FIG. 3, the characteristic measuring unit 40 is provided with terminals 41 which are connected to contacts of the component P, a measuring circuit 42, and the like [0046]), and conveys out the board after repeatedly executing an operation according to an installation sequence program, the operation including picking up a component supplied by a component feeder and installing the component in the product area (The mounting machine 21 is provided with a printed circuit board processing unit 30 which executes transporting and clamping of a printed circuit board as a unit which executes the mounting process, a pick-and-place processing unit 33 which executes a process of disposing the component P on the printed circuit board, a supply unit 37 which supplies the component P which is stored in the reel 55 or the tray to a predetermined pickup position [0036]), the component mounter comprising (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007]): a target event occurrence detector for detecting occurrence of an event that requires inspection of the electrical characteristics with respect to the component supplied by the component feeder (The mounting determination section 24 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the electrical characteristics of the component P which is stored in the reel 55 [0038]); a determiner for determining (and a management determination section 64 as functional blocks of the management device controller 61 [0049); and an inspection-required component installer for installing the component picked up from the component feeder in the inspection area as an inspection-required component (When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36 [0043]), when the target event occurrence detector detects the occurrence of the event and the determiner determines that the inspection area is vacant (The management determination section 64 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the component P which is stored in the reel 55 [0049]).
	However, Shibata does not disclose a pattern electrode, an inspection area, and an inspection area is vacant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.
Nevertheless, Terachi discloses pattern electrode  (In order to solve the above-mentioned problems, the present invention provides a component recognition method for recognizing the positions of electrodes by imaging a component having a predetermined array of electrode patterns. Small windows of a predetermined size are sequentially set in the image to extract the electrodes, the pattern of the extracted electrodes and the coordinates of the electrodes are obtained, and the extracted electrode pattern and the electrode pattern of the predetermined arrangement are compared. A configuration is adopted in which the image coordinates of the electrodes of the electrode pattern of the predetermined array are determined based on the results of collation by superimposing them [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata in view of Terachi to include a pattern electrode  enabling the determination of electrical characteristics of components. 

	Regarding Claim 2, Shibata and Terachi disclosed the claimed invention discussed in claim 1. 

Shibata discloses a data adder for adding additional data for installing the inspection-required component in the inspection area to the installation program (The management device controller 61 is configured as a microprocessor centered on a CPU which is not depicted in the drawings and is provided with flash memory in which various processing programs and the like are stored, and a RAM which stores data temporarily. The mounting management server 60 has a function of executing an operation corresponding to an input operation when a worker performs the input operation of a cursor or the like which is displayed on the display 66 via the input device 67. The management device controller 61 is electrically connected to the memory section 65, the display 66, the input device 67, the I/F 68, and the like using a bus 69. The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program [0048]) when the target event occurrence detector detects the occurrence of the event and the determiner determines (The management determination section 64 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the component P which is stored in the reel 55 [0049]), wherein the inspection-required component installer installs the inspection-required component in the inspection area based on the additional data added to the installation program (For example, there are cases in which the feeder 50 is removed from the supply unit 37 and temporarily kept in a warehouse, is attached to a different mounting machine 21, or the like. In the mounting process device, it is conceivable to perform the measurement of the electrical characteristics of the stored component P every time this re-installation takes place. Here, when the measurement information is present in step S130, that is, when measurement results are obtained which indicate that the corresponding component P is stored in the correct reel 55, the mounting process is performed without performing the re-measurement of the corresponding component P. In this case, it is possible to further suppress the number of times the component P is measured by the characteristic measuring unit 40. After step S160, the mounting process device 20 can restart the mounting process after interrupting the mounting process in the measurement process of the electrical characteristics. In the mounting process of step S170, the CPU of the mounting machine controller 22 moves the mounting head 35 to the pickup position of the component to be mounted on the printed circuit board based on the pickup position, the mounting position, the movement conditions, and the like of the component which are stored in the mounting process condition information 26b [0059]).
However, the combination does not disclose an inspection area is vacant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.

Regarding Claim 3, Shibata and Terachi disclosed the claimed invention discussed in claim 2.

Shibata discloses the data adder adds the additional data to an end of the installation program [Meanwhile, when the measurement result in step S150 is not within the normal range, the CPU of the mounting machine controller 22 assumes that the wrong component P is stored in the reel 55, causes a message or the like indicating this to be displayed on the operation panel 39, performs an error display process, also alarming of a warning sound or the like (step S180), and, for example, transmits the error information to the mounting management server 60 (step S190) and ends the routine in this state. In other words, the CPU stops the mounting process of the component P. In this manner, in the mounting process device 20, when the measurement information is not present, the electrical characteristics of the component P are confirmed, and the mounting process is interrupted when the component P is determined to be wrong. Note that, as the error information to be transmitted, information may be adopted indicating that the wrong component is stored in the reel 55 of the component P which is measured this time. Here, although the routine is ended in this state, the mounting process may be capable of restarting, for example, after displaying the error, when the feeder 50 is exchanged, the processes from step S140 onward are performed (0058]; The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program, displays the information of the mounting process device 20, and the like [0048]).

Regarding Claim 4, Shibata and Terachi disclosed the claimed invention discussed in claim 1.

Shibata discloses wherein when the component feeder is a tape feeder sequentially supplying components fed from tapes containing the components, the target event occurrence detector detects the occurrence of the event based on a fact that a preceding tape containing components is switched to a succeeding tape containing components (The supply unit 37 is provided with an installation section in which a feeder 50 is installed, and a cutting section which cuts and removes the tape from which the component P has been picked up. One or more of the feeders 50 which supply the component P from the reel 55 are installed in the supply unit 37. The feeder 50 is provided with a control section 51 which controls the feeder 50, a memory section 52 which stores information relating to the feeder 50, a tape feeder unit which feeds out the tape which is wound around the reel 55 to the pickup position and is not depicted in the drawings, and the reel 55 around which the tape in which the components P are stored is wound. In the memory section 52, the feeder ID which is the identifier of the feeder 50, for example, is stored as the information relating to the feeder 50, and it is possible to store the reel ID which is the identifier of the reel 55, the component ID which is the identifier of the component P which is stored in the reel 55, and the like as other information. When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36. The reel 55 is provided with a tape in which a storage section which stores the component P and is not depicted in the drawings is formed, and a label 56 which describes the information relating to the stored component P and a bar-code 57 which identifies the reel 55 are stuck to the reel 55 [0043]).

Regarding Claim 5, Shibata and Terachi disclosed the claimed invention discussed in claim 1.

Shibata discloses when the component feeder is a tape feeder for sequentially supplying components fed from tapes containing the components, the target event occurrence detector detects the occurrence of the event based on a fact that a connector for connecting a preceding tape containing components and a succeeding tape containing components is detected (In the memory section 52, the feeder ID which is the identifier of the feeder 50, for example, is stored as the information relating to the feeder 50, and it is possible to store the reel ID which is the identifier of the reel 55, the component ID which is the identifier of the component P which is stored in the reel 55, and the like as other information. When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36. The reel 55 is provided with a tape in which a storage section which stores the component P and is not depicted in the drawings is formed, and a label 56 which describes the information relating to the stored component P and a bar-code 57 which identifies the reel 55 are stuck to the reel 55. [0043]).

Regarding Claim 6, Shibata and Terachi disclosed the claimed invention discussed in claim 1.

Shibata discloses the target event occurrence detector detects the occurrence of the event (as discussed above) based on a fact that the component feeder is installed in the component mounter (The supply unit 37 is provided with an installation section in which a feeder 50 is installed, and a cutting section which cuts and removes the tape from which the component P has been picked up. One or more of the feeders 50 which supply the component P from the reel 55 are installed in the supply unit 37 [0043]).

Regarding Claim 7, Shibata and Terachi disclosed the claimed invention discussed in claim 1.
	
Shibata discloses a receiver for receiving inspection area component information in which an installed state of the inspection-required component in the inspection area is recorded, from an external management device and on the inspection area component information received by the receiver (The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program, displays the information of the mounting process device 20, and the like. The management device controller 61 outputs information to the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, outputs display data to the display 66, and the like. The management device controller 61 receives input of information from the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, receives input of signals from the input device 67, and the like [0048]), wherein the determiner determines (as discussed above).
However, the combination does not disclose whether or not the inspection area is vacant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.

Regarding Claim 8, Shibata and Terachi disclosed the claimed invention discussed in claim 7.

Shibata discloses an inspection area component information updater for updating the inspection area component information by writing information indicating that the inspection-required component is installed in the inspection area into the inspection area component information (In the measurement PC 80, the new measurement information is registered in the device information 72 which is managed by the mounting management server 60, and an update program which updates the device information 72 is stored in the memory device 83. In this update program, for example, after the component P is picked up from the reel 55 and the component ID and the reel ID thereof are selected, the measurement of the component P is performed, and, when the measured electrical characteristics (for example, 1Ω) are within a normal range [0053]), when the inspection-required component is installed in the inspection area (as discussed above) ; and an inspection area component information transmitter for transmitting the inspection area component information updated by the inspection area component information updater, to the management device (the CPU transmits the measurement information to the mounting management server 60 assuming that the correct component P is stored in the reel 55, and registers the measurement information in the device information 72 (step S360). In step S350, the same process as step S150 described above is performed. Meanwhile, when the measurement result is not within the normal range in step S350, the CPU assumes that the wrong component P is stored in the reel 55, causes the display 84 to display a message or the like indicating this fact, performs an error display process (step S370), and, for example, transmits error information to the mounting management server 60 (step S380). After step S380, or, after step S360, the CPU determines whether or not a component to be measured next is present based on whether or not the end key of the off-line set-up measurement screen has been pressed (step S390), and, when the next component is present, repeatedly executes the processes from step S310 onward [0062]).

Regarding Claim 12, Shibata discloses A component mounting method by a component mounter that conveys in a board having a product area to be incorporated in an electrical product is disposed (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007])and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed (The characteristic measuring unit 40 is configured as an LCR meter which measures the electrical characteristics of the component P such as, for example, inductance, capacitance, resistance, and impedance. As illustrated in FIG. 3, the characteristic measuring unit 40 is provided with terminals 41 which are connected to contacts of the component P, a measuring circuit 42, and the like [0046]),and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area according to an installation program (The mounting machine 21 is provided with a printed circuit board processing unit 30 which executes transporting and clamping of a printed circuit board as a unit which executes the mounting process, a pick-and-place processing unit 33 which executes a process of disposing the component P on the printed circuit board, a supply unit 37 which supplies the component P which is stored in the reel 55 or the tray to a predetermined pickup position [0036]), the method comprising (the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board, [0007]): an event occurrence detecting step of detecting occurrence of an event that requires inspection of the electrical characteristics with respect to the component supplied by the component feeder (The mounting determination section 24 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the electrical characteristics of the component P which is stored in the reel 55 [0038]); a determining step of determining (The management determination section 64 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the component P which is stored in the reel 55 [0049]); and an inspection-required component installing step of installing the component picked up from the component feeder in the inspection area as an inspection-required component (When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36 [0043]), when the occurrence of the event is detected in the event occurrence detecting step in the determining step (The management determination section 64 performs a process of determining whether or not the reel 55 and the measured component P are in the correct correspondence relationship based on the information of the reel 55 and the measurement result information of the component P which is stored in the reel 55 [0049]).
However, the combination does not disclose a pattern electrode, an inspection area, and an inspection area is vacant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.
Nevertheless, Terachi discloses pattern electrode  (In order to solve the above-mentioned problems, the present invention provides a component recognition method for recognizing the positions of electrodes by imaging a component having a predetermined array of electrode patterns. Small windows of a predetermined size are sequentially set in the image to extract the electrodes, the pattern of the extracted electrodes and the coordinates of the electrodes are obtained, and the extracted electrode pattern and the electrode pattern of the predetermined arrangement are compared. A configuration is adopted in which the image coordinates of the electrodes of the electrode pattern of the predetermined array are determined based on the results of collation by superimposing them [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata in view of Terachi to include a pattern electrode for enabling the determination of electrical characteristics of components. 


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Terachi, and further in view of Yokomori et al. (JP2002111298), hereinafter referred to as ‘Yokomori’.


	Regarding Claim 9, A component mounter that conveys in a board having a product area to be incorporated in an electrical product is disposed (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007])
and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, from a device (The characteristic measuring unit 40 is configured as an LCR meter which measures the electrical characteristics of the component P such as, for example, inductance, capacitance, resistance, and impedance. As illustrated in FIG. 3, the characteristic measuring unit 40 is provided with terminals 41 which are connected to contacts of the component P, a measuring circuit 42, and the like [0046]), and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder (The mounting machine 21 is provided with a printed circuit board processing unit 30 which executes transporting and clamping of a printed circuit board as a unit which executes the mounting process, a pick-and-place processing unit 33 which executes a process of disposing the component P on the printed circuit board, a supply unit 37 which supplies the component P which is stored in the reel 55 or the tray to a predetermined pickup position [0036])and installing the component in the product area (the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board, [0007]), the component mounter comprising (the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board, [0007]): a storage for storing the component as an inspection-required component in a case of occurrence of an event that requires inspection of the electrical characteristics with respect to the component supplied by the component feeder (In the embodiment described above, the electrical characteristics of the component P are measured; however, the invention is not limited thereto as long as it is possible to recognize that the component which is stored in the storage section is correct, the size of the component may be used, and an identifier which is formed on the surface of the component may be used [0076]; When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output [0043]); a receiver for directly or indirectly receiving inspection area component information in which an installed state of the inspection-required component in the inspection area is recorded, from the device (The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program, displays the information of the mounting process device 20, and the like. The management device controller 61 outputs information to the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, outputs display data to the display 66, and the like. The management device controller 61 receives input of information from the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, receives input of signals from the input device 67, and the like [0048]); a determiner for determining on the inspection area component information received by the receiver (and a management determination section 64 as functional blocks of the management device controller 61 [0049); an inspection-required component installer for installing the component picked up from the component feeder in the inspection area as the inspection-required component (When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36 [0043]), when the inspection-required component is stored in the storage and the determiner determines (In the embodiment described above, the electrical characteristics of the component P are measured; however, the invention is not limited thereto as long as it is possible to recognize that the component which is stored in the storage section is correct, the size of the component may be used, and an identifier which is formed on the surface of the component may be used [0076]); an inspection area component information updater for updating the inspection area component information by writing information indicating that the inspection-required component is installed in the inspection area into the inspection area component information (the new measurement information is registered in the device information 72 which is managed by the mounting management server 60, and an update program which updates the device information 72 is stored in the memory device 83. In this update program, for example, after the component P is picked up from the reel 55 and the component ID and the reel ID thereof are selected, the measurement of the component P is performed, and, when the measured electrical characteristics (for example, 1Ω) are within a normal range (for example, 1.1Ω or the like), the measurement information of the device information 72 corresponding to the component P is registered [0053]), when the inspection-required component is installed in the inspection area; and an inspection area component information transmitter for directly or indirectly transmitting the inspection area component information updated by the inspection area component information updater, to a device (Next, the CPU determines whether or not the measurement result is within the normal range (step S350), and when the measurement result is within the normal range, the CPU transmits the measurement information to the mounting management server 60 assuming that the correct component P is stored in the reel 55, and registers the measurement information in the device information 72 (step S360). In step S350, the same process as step S150 described above is performed [0062]).
However, the combination does not disclose a pattern electrode, an inspection area is vacant, and an upstream and downstream side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.
	Nevertheless, Yokomori discloses an upstream and downstream side (For example, if the neck mounter is located downstream of the mounter whose pickup rate has decreased, the stop time of waiting for the P board (waiting for circuit board transfer) will be longer, and the neck mounter will be closer to the mounter whose pickup rate has decreased. If it is upstream, the stop time of the downstream full (a kind of P board waiting) in which the circuit board is stuck downstream becomes longer. As a result, the line operating rate may decrease [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi, in view of Yokomori to incorporate an upstream and downstream side for determining the direction of current flow i.e., upstream or downstream and to improve the functionality of the mounting system.

Regarding Claim 10, Shibata discloses A component mounter that conveys in a board having a product area to be incorporated in an electrical product is disposed (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007])
and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed (The characteristic measuring unit 40 is configured as an LCR meter which measures the electrical characteristics of the component P such as, for example, inductance, capacitance, resistance, and impedance. As illustrated in FIG. 3, the characteristic measuring unit 40 is provided with terminals 41 which are connected to contacts of the component P, a measuring circuit 42, and the like [0046]), 
and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area (The mounting machine 21 is provided with a printed circuit board processing unit 30 which executes transporting and clamping of a printed circuit board as a unit which executes the mounting process, a pick-and-place processing unit 33 which executes a process of disposing the component P on the printed circuit board, a supply unit 37 which supplies the component P which is stored in the reel 55 or the tray to a predetermined pickup position [0036]), the component mounter comprising (the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board, [0007]): a storage for storing the component as an inspection-required component in a case of occurrence of an event that requires inspection of the electrical characteristics with respect to the component supplied by the component feeder (In the embodiment described above, the electrical characteristics of the component P are measured; however, the invention is not limited thereto as long as it is possible to recognize that the component which is stored in the storage section is correct, the size of the component may be used, and an identifier which is formed on the surface of the component may be used [0076]; When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output [0043]); an inspection-required component installer for installing the component picked up from the component feeder in the inspection area as the inspection-required component, when the inspection-required component is stored in the storage (When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36 [0043]); an inspection area component information updater for updating inspection area component information by writing information indicating that the inspection-required component is installed in the inspection area (In the measurement PC 80, the new measurement information is registered in the device information 72 which is managed by the mounting management server 60, and an update program which updates the device information 72 is stored in the memory device 83. In this update program, for example, after the component P is picked up from the reel 55 and the component ID and the reel ID thereof are selected, the measurement of the component P is performed, and, when the measured electrical characteristics (for example, 1Ω) are within a normal range [0053]) , into the inspection area component information which is directly or indirectly received from a device and in which an installed state of the inspection-required component in the inspection area is recorded (The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program, displays the information of the mounting process device 20, and the like. The management device controller 61 outputs information to the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, outputs display data to the display 66, and the like. The management device controller 61 receives input of information from the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, receives input of signals from the input device 67, and the like [0048]), 
when the inspection-required component is installed in the inspection area ( as discussed above); and an inspection area component information transmitter for directly or indirectly transmitting the inspection area component information updated by the inspection area component information updater, to a device (the CPU transmits the measurement information to the mounting management server 60 assuming that the correct component P is stored in the reel 55, and registers the measurement information in the device information 72 (step S360). In step S350, the same process as step S150 described above is performed. Meanwhile, when the measurement result is not within the normal range in step S350, the CPU assumes that the wrong component P is stored in the reel 55, causes the display 84 to display a message or the like indicating this fact, performs an error display process (step S370), and, for example, transmits error information to the mounting management server 60 (step S380). After step S380, or, after step S360, the CPU determines whether or not a component to be measured next is present based on whether or not the end key of the off-line set-up measurement screen has been pressed (step S390), and, when the next component is present, repeatedly executes the processes from step S310 onward [0062]).
However, the combination does not disclose a pattern electrode, an inspection area is vacant, and an upstream and downstream side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.
	Nevertheless, Yokomori discloses an upstream and downstream side (For example, if the neck mounter is located downstream of the mounter whose pickup rate has decreased, the stop time of waiting for the P board (waiting for circuit board transfer) will be longer, and the neck mounter will be closer to the mounter whose pickup rate has decreased. If it is upstream, the stop time of the downstream full (a kind of P board waiting) in which the circuit board is stuck downstream becomes longer. As a result, the line operating rate may decrease [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi, in view of Yokomori to incorporate an upstream and downstream side for determining the direction of current flow i.e., upstream or downstream and to improve the functionality of the mounting system.

Regarding Claim 11, Shibata discloses A component mounter that conveys in a board having a product area to be incorporated in an electrical product is disposed (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007])
and an inspection area in which an inspection electrode for inspecting electrical characteristics is disposed, from a device (The characteristic measuring unit 40 is configured as an LCR meter which measures the electrical characteristics of the component P such as, for example, inductance, capacitance, resistance, and impedance. As illustrated in FIG. 3, the characteristic measuring unit 40 is provided with terminals 41 which are connected to contacts of the component P, a measuring circuit 42, and the like [0046]), and conveys out the board after repeatedly executing an operation of picking up a component supplied by a component feeder and installing the component in the product area (The mounting machine 21 is provided with a printed circuit board processing unit 30 which executes transporting and clamping of a printed circuit board as a unit which executes the mounting process, a pick-and-place processing unit 33 which executes a process of disposing the component P on the printed circuit board, a supply unit 37 which supplies the component P which is stored in the reel 55 or the tray to a predetermined pickup position [0036]), 
the component mounter comprising (the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board, [0007]): a storage for storing the component as an inspection-required component in a case of occurrence of an event that requires inspection of the electrical characteristics with respect to the component supplied by the component feeder (In the embodiment described above, the electrical characteristics of the component P are measured; however, the invention is not limited thereto as long as it is possible to recognize that the component which is stored in the storage section is correct, the size of the component may be used, and an identifier which is formed on the surface of the component may be used [0076]; When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output [0043]); 
a receiver for directly or indirectly receiving inspection area component information in which an installed state of the inspection-required component in the inspection area is recorded, from the device (The mounting management server 60 commands the mounting process device 20 to perform the mounting process using an installed program, displays the information of the mounting process device 20, and the like. The management device controller 61 outputs information to the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, outputs display data to the display 66, and the like. The management device controller 61 receives input of information from the mounting process device 20, the PC 15, the measurement PC 80, and the like via the I/F 68, receives input of signals from the input device 67, and the like [0048]); a determiner for determining whether or not the inspection area is vacant based on the inspection area component information received by the receiver (and a management determination section 64 as functional blocks of the management device controller 61 [0049) ; an inspection-required component installer for installing the component picked up from the component feeder in the inspection area as the inspection-required component (When the feeder 50 is installed in the supply unit 37, the control section 51 performs communication with the mounting machine controller 22, and performs a process in which the information (for example, the feeder ID and the like) relating to the feeder 50 which is stored in the memory section 52 is output. The control section 51 controls the tape feeder unit to feed out the tape to a predetermined pickup position at which the component P which is stored in the reel 55 is sucked to by the suction nozzle 36 [0043]), when the inspection-required component is stored in the storage and the determiner determines (In the embodiment described above, the electrical characteristics of the component P are measured; however, the invention is not limited thereto as long as it is possible to recognize that the component which is stored in the storage section is correct, the size of the component may be used, and an identifier which is formed on the surface of the component may be used [0076]); and an inspection area component information updater for updating the inspection area component information by writing information indicating that the inspection-required component is installed in the inspection area into the inspection area component information (the new measurement information is registered in the device information 72 which is managed by the mounting management server 60, and an update program which updates the device information 72 is stored in the memory device 83. In this update program, for example, after the component P is picked up from the reel 55 and the component ID and the reel ID thereof are selected, the measurement of the component P is performed, and, when the measured electrical characteristics (for example, 1Ω) are within a normal range (for example, 1.1Ω or the like), the measurement information of the device information 72 corresponding to the component P is registered [0053]), when the inspection-required component is installed in the inspection area (mounting management device of the invention is a mounting management device that manages information relating to a component of a mounting process device in which a storage section with the component stored therein is installed and which executes a mounting process to mount the component on a printed circuit board [0007]).
However, the combination does not disclose a pattern electrode, an inspection area is vacant, and an upstream and downstream side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi to identify if an inspection area is vacant for enabling electrodes to determine electrical characteristics and improving functionality of the mounting system.
	Nevertheless, Yokomori discloses an upstream and downstream side (For example, if the neck mounter is located downstream of the mounter whose pickup rate has decreased, the stop time of waiting for the P board (waiting for circuit board transfer) will be longer, and the neck mounter will be closer to the mounter whose pickup rate has decreased. If it is upstream, the stop time of the downstream full (a kind of P board waiting) in which the circuit board is stuck downstream becomes longer. As a result, the line operating rate may decrease [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata and Terachi, in view of Yokomori to incorporate an upstream and downstream side for determining the direction of current flow i.e., upstream or downstream and to improve the functionality of the mounting system.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kuniaki Tsuge (US20160212897) discloses a component mounting machine with a board conveyance device.
Hiromitsu Wada (KR20160082997) discloses electrodes used for inspecting electrical characteristics of bonding pads.
Kenichirou Ishimoto (US20120004759) discloses an inspection device for inspecting the position of the board at a predetermined position. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAH ZAAB/Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863